

Exhibit 10.47
EXECUTION COPY
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***], HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
SECOND AMENDMENT TO COOPERATIVE BROKERAGE AGREEMENT


This SECOND AMENDMENT TO COOPERATIVE BROKERAGE AGREEMENT (this “Second
Amendment”) is made as effective as of the Second Amendment Effective Date, and
is by and among REALHome Services and Solutions, Inc., a Florida corporation
(“RHSS, Inc.”), REALHome Services and Solutions – CT, Inc., a Connecticut
corporation (“RHSS CT”), and New Residential Sales Corp., a Delaware Corporation
(“NRZ Brokerage”).


RECITALS
WHEREAS, on August 28, 2017, RHSS, Inc., RHSS CT, and NRZ Brokerage entered into
that certain Cooperative Brokerage Agreement (as amended, the “CBA”);
WHEREAS, RHSS, Inc., RHSS CT, and NRZ Brokerage desire to amend the CBA, in the
manner set forth herein; and
WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the CBA.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties, and the covenants
herein contained, each of parties agree as follows:
1.    Section 2(b) of the CBA is hereby deleted in its entirety, and inserted in
lieu thereof is the following Section 2(b) of the CBA, as follows:
“(b)    “Acquisition Date” means, with respect to a given Portfolio, the first
date upon which such Portfolio meets the definition of a Covered Portfolio.”
2.    Section 2(q) of the CBA is hereby deleted in its entirety, and inserted in
lieu thereof is the following Section 2(q) of the CBA, as follows:
“(q)    “Covered Portfolios” means, individually or collectively,
(i)    All Portfolios identified on Exhibit 1A attached hereto to the extent New
Residential acquires the corresponding MSR Bundle; provided, however, that those
Portfolios that are identified in a single written notification as HLSS
Portfolios by New Residential to Altisource at least one (1) day prior to the
Second Amendment Effective Date shall not be deemed Covered Portfolios until the
business day following the Second Amendment Effective Date (all Portfolios in
this subparagraph (q)(i) collectively being, the “HLSS Portfolios”);
(ii)    All Portfolios associated with any MSR Bundle that New Residential (1)
acquires from Ocwen, or (2) acquires from an entity into which Ocwen merged or
which acquired Ocwen or all or substantially all of Ocwen’s assets (collectively
“Ocwen Successors”), provided, however, that Portfolios associated with any MSR
Bundle that New Residential acquires from an Ocwen Successor shall be Covered
Portfolios only if Ocwen owned the MSR Bundle immediately prior to the
transaction pursuant to which the Ocwen Successor acquired the MSR Bundle
(collectively, the “Ocwen Portfolios”). Upon the transfer of any MSR Bundle to
New Residential from Ocwen with respect to a Portfolio under this paragraph
(ii), NRZ Brokerage will deliver to RHSS a schedule (to be attached hereto as
Exhibit 1B) of the Portfolios within the Ocwen Portfolios, which schedule shall
be updated in the event that New Residential acquires additional Portfolios from
Ocwen;
(iii)    Only upon PHH Mortgage Corporation’s approval of RHSS as a vendor, all
Portfolios identified on Exhibit 2 attached hereto (collectively, the “PHH
Portfolios”) to the extent New Residential acquires the corresponding MSR Bundle
for the related Portfolio; and”


1

--------------------------------------------------------------------------------




(iv)    Any other Portfolios that correspond to any MSR Bundle that NRZ
Brokerage and RHSS agree in writing from time to time that will be subject to
this Agreement. Upon such agreement, NRZ Brokerage will deliver to RHSS a
schedule of the Portfolios that shall become Covered Portfolios pursuant to this
subparagraph (q)(iv), which schedule shall become an exhibit hereto and shall be
updated in accordance with the Parties’ agreement.”
3.    Section 2(tt) of the CBA is hereby deleted in its entirety, and inserted
in lieu thereof is the following Section 2(tt) of the CBA, as follows:
“(tt)    “Portfolio” means a collection of mortgage loans that are the subject
of a corresponding MSR Bundle.”
4.    Section 2 of the CBA is hereby amended to insert the following subsections
(rrr), (sss), (ttt) and (uuu) at the end of such Section 2, as follows:
“(rrr)    “MSR Bundle” means (1) either the MSRs or New Rights to MSR for the
related Portfolio and (2) the right to sell the related REO Properties that
previously secured loans in such Portfolio.
(sss)    “New Ocwen Contract” means that certain Brokerage Services Agreement
entered into between Ocwen Loan Servicing, LLC and New Residential (and for
purposes of Section 8 thereto, New Residential Mortgage LLC), on and as of the
Second Amendment Effective Date, under which New Residential obtains the right
to designate the broker to market and list REO Properties associated with the
Portfolios identified pursuant to Section 2(q)(i) herein.”
(ttt)    “New Rights to MSR” means a right to an economic interest in a MSR
together with a right to designate the broker to market and list REO Properties
associated with such a MSR, but only to the extent New Residential acquires both
such rights after August 28, 2017; provided, however, that for the avoidance of
doubt, the right to an economic interest in a MSR need not be acquired at the
same time or as part of the same transaction as the right to designate the
broker in order for the acquisition of both rights to constitute New Rights to
MSR.
(uuu) “Second Amendment Effective Date” means January 18, 2018.”
5.    Section 4 of the CBA is hereby deleted in its entirety, and inserted in
lieu thereof is the following Section 4 of the CBA, as follows:
“4.    [Intentionally Omitted.]”
6.    The first sentence of Section 5(a)(1) of the CBA is hereby deleted in its
entirety, and inserted in lieu thereof is the following first sentence of
Section 5(a)(i) of the CBA, as follows:
“(i)    With respect to Subject REO Referrals that are from the HLSS Portfolio
or the Ocwen Portfolio, in each case other than Existing REO Referrals, [***]
REO Properties, or [***] REO Properties, which referral occurs prior to the date
that is the earlier of (1) [***] months after the Acquisition Date related to
the corresponding MSR Bundle for the Portfolio containing the loan that was
previously secured by such REO Property, and (2) [***] months from the date of
this Agreement:”
7.    The first sentence of Section 5(a)(ii) of the CBA is hereby deleted in its
entirety, and inserted in lieu thereof is the following first sentence of
Section 5(a)(ii) of the CBA, as follows:
(ii)    With respect to Subject REO Referrals, in each case other than Existing
REO Referrals, [***] REO Properties, or [***] REO Properties, that are from (1)
the HLSS Portfolio or the Ocwen Portfolio, which referral occurs on or after the
date which is the earlier of (a) [***] months after the Acquisition Date related
to the corresponding MSR Bundle for the Portfolio containing the loan that was
previously secured by such REO Property, and (b) [***] months from the date of
this Agreement, or (2) the PHH Portfolio, which referral occurs at any time
during the term of this Agreement:
8.    Section 5(b) of the CBA is hereby deleted in its entirety, and inserted in
lieu thereof is the following Section 5(b) of the CBA, as follows:
“(b)    Payment of Commissions.
    




--------------------------------------------------------------------------------






(i)    It is the intent of the Parties that Commissions be paid to NRZ Brokerage
by the escrow agent from the proceeds at the closing of the sale of any Subject
REO Referrals (“Closing”). RHSS shall wire or cause to be wired, the
Commissions, in immediately available funds, to the bank account designated by
NRZ Brokerage to RHSS in writing. RHSS shall provide NRZ Brokerage’s wiring
instructions to the escrow agent. RHSS shall cause the Commissions to be
documented in the relevant settlement statement prior to or at Closing.
(ii)    With regard to the periods (A) between the date of this Agreement and
the Second Amendment Effective Date, and (B) from and after April 1, 2018: RHSS
shall pay (or cause to be paid) to NRZ Brokerage (1) ninety percent (90%) of the
total Commissions due NRZ Brokerage pursuant to Section 5 arising out of sales
of Subject REO Referrals within five (5) business days following the Closings
for such sales of Subject REO Referrals and (2) inclusive of the amounts paid
under clause (ii)(1), one hundred percent (100%) of the total Commissions due
NRZ Brokerage pursuant to Section 5 arising out of sales of Subject REO
Referrals within fifteen (15) business days following the Closings for such
sales of Subject REO Referrals.
(iii)    With regard to the period between the Second Amendment Effective Date,
and March 31, 2018: RHSS shall pay (or cause to be paid) to NRZ Brokerage (A)
ninety percent (90%) of the total Commissions due NRZ Brokerage pursuant to
Section 5 arising out of sales of Subject REO Referrals within ten (10) business
days following the Closings for such sales of Subject REO Referrals and (B)
inclusive of the amounts paid under clause (iii)(A), one hundred percent (100%)
of the total Commissions due NRZ Brokerage pursuant to Section 5 arising out of
sales of Subject REO Referrals within twenty (20) business days following the
Closings for such sales of Subject REO Referrals.
(iv)    RHSS shall not be responsible for delays in timing of the payment of
Commissions (and such delays shall not count towards the foregoing payment
timelines) to the extent caused by Applicable Law restricting or precluding RHSS
or the Altisource Affiliated Escrow Agent from making such payment or any
litigation, court order, faulty wiring instructions provided by NRZ Brokerage
and operational issues with the wiring or receiving bank.
(v)    RHSS shall use its commercially reasonable efforts to remediate any
issue(s) resulting in delayed payment to NRZ Brokerage. In the event that delays
in payment to NRZ Brokerage, no matter the reason for the delay, impact more
than 5% of the Commissions owed to NRZ Brokerage at any given time, RHSS shall
provide to NRZ Brokerage a written action plan for remediating the delays and
shall provide NRZ Brokerage with monthly status reports regarding RHSS’s
progress under the applicable action plan.
(vi)    NRZ Brokerage hereby provides RHSS with the authority to collect, and
NRZ Brokerage will cooperate in RHSS’s collection of, any remaining amounts owed
on the Commissions on NRZ Brokerage’s behalf. NRZ Brokerage understands and
agrees that Commissions payable to NRZ Brokerage are its full and complete
compensation under this Agreement and RHSS shall have no responsibility for any
payments to other service providers unless directly engaged or agreed to in
writing by RHSS. NRZ Brokerage shall provide “read-only” bank account access to
RHSS for the purpose of tracking NRZ Brokerage’s receipt of Commissions; failure
to do so (or to otherwise provide RHSS with substantially real-time information
necessary for RHSS to determine whether all Commissions have been received by
NRZ Brokerage) shall, solely with respect to the Commissions with respect to
which NRZ Brokerage failed to provide such access and information, suspend any
liability for RHSS due it any failure to deliver or cause to be delivered
Commissions to NRZ Brokerage within the time period specified in the preceding
paragraph and any termination rights associated therewith. If the monthly report
shows that NRZ Brokerage has received more Commissions than to which it is
entitled hereunder (due to timing issues or otherwise) or to the extent that
RHSS is otherwise aware that NRZ Brokerage has received more Commissions than to
which it is entitled hereunder (due to timing issues or otherwise), NRZ
Brokerage shall remit such excess amounts to RHSS within two (2) business days
of NRZ Brokerage’s knowledge of an overpayment or receipt of a written request
from RHSS for such payment, which such request shall direct NRZ Brokerage to the
monthly report that reflects such excess amounts or, if the related monthly
report is insufficient for such purposes or has not been provided, shall include
other supporting documentation; provided, however, that to the extent NRZ
Brokerage believes that RHSS may have made a payment of Commissions to NRZ
Brokerage in excess of the Commissions to which NRZ Brokerage is entitled, NRZ
Brokerage shall notify RHSS of such belief within two (2) business days and
shall reasonably cooperate with RHSS in investigating such excess payment.
9.    Section 8 of the CBA is hereby deleted in its entirety, and inserted in
lieu thereof is the following Section 8 of the CBA, as follows:
“8.    Opportunity to Bid.    In the event that New Residential acquires any
corresponding MSR Bundle in non-Covered Portfolios following execution of this
Agreement, NRZ Brokerage shall provide RHSS and Altisource an opportunity to
submit a proposal pursuant to which the Portfolios to which such corresponding
MSR Bundle apply could become Covered Portfolios.”




--------------------------------------------------------------------------------




10.    Section 10(a) of the CBA is hereby deleted in its entirety, and inserted
in lieu thereof is the following Section 10(a) of the CBA, as follows:
“(a)    The Parties’ rights under this Agreement shall continue in full force
and effect and shall not be affected by the sale (or other transfer of a Covered
Portfolio) by New Residential of any MSR Bundle to New Residential Affiliate.”
11.    Section 14 of the CBA is hereby amended to change the address, facsimile
number or other information of RHSS for the purpose of notices to such Party, as
follows:
“If to RHSS:            REALHome Services and Solutions, Inc.
                    1000 Abernathy Road, Suite 245
                    Atlanta, GA 30328
Attention:    Corporate Secretary
Email:     contractmanagement@altisource.com and
     nrzinfo@altisource.com”

12.    Section 19(a)(vii) of the CBA is hereby deleted in its entirety, and
inserted in lieu thereof is the following Section 19(a)(vii) of the CBA, as
follows:
“(vii)    Failure to Meet Performance Standards. By NRZ Brokerage, if RHSS’s
Quarterly Performance Score for any Service Level Metric contained in the
Performance Scorecard falls below the applicable threshold for such Service
Level Metric specified in the Performance Scorecard for two consecutive calendar
quarters; provided, however, that RHSS’s Quarterly Performance Score for any
Service Level Metric contained in the Performance Scorecard for the calendar
quarter commencing January 1, 2018, and ending March 31, 2018, shall not be
taken into account for the purposes of the application of this subsection
(vii).”
13.    Section 19(a)(viii) of the CBA is hereby deleted in its entirety, and
inserted in lieu thereof is the following Section 19(a)(viii) of the CBA, as
follows:
“(viii)    Failure to Deliver Periodic Reports. By NRZ Brokerage, if RHSS fails
to deliver periodic reports or other periodic deliverables by the due dates
prescribed in the Vendor Management Addendum, which failure continues uncured
(A) in the case of reports the Parties agree to and identify in writing are
critical reports, for a period of [***] business days after the due date for
such report, or (B) in the case of all other periodic reports or deliverables,
for a period of [***] days after the due date for such report; provided,
however, that (I) the cure period in subsection (A) above shall be extended for
an additional [***] business days in the event any such failure occurs during
the period between the Second Amendment Effective Date, and March 31, 2018 and
(II) the cure period in subsection (B) above shall be extended for an additional
[***] days in the event any such failure occurs during the period between the
Second Amendment Effective Date, and March 31, 2018. For the purpose of this
Section 19(a)(viii), the following are critical reports:
1.
Monthly Business Review Deck – To the extent it satisfies the reporting
obligations set forth in Vendor Management Addendum Sections 2(b) and 2(c) and
as also listed as numbers 1-4 (under the heading “SLA Based Operational
Reporting”) in Exhibit 5B of this Agreement and 1-12 (under the heading “Non-SLA
Based Operational Reporting”) in Exhibit 5B of this Agreement.

2.
Monthly New Listing report – To the extent it satisfies the reporting
obligations set forth in Vendor Management Addendum Section 2(b) and as also
listed as number 14 (under the heading “Non-SLA Based Operational Reporting”).

3.
Quarterly Results of Governmental Authority Examinations or Investigations – To
the extent it satisfies the reporting obligation set forth in section 1(h) of
the Vendor Management Addendum.

4.
Quarterly Licensing Update – To the extent is satisfies the reporting obligation
set forth in Section 1(g) of the Vendor Management Addendum.

5.
Quarterly Financial Statements – To the extent it satisfies the reporting
obligation set forth in section 1(k) of the Vendor Management Addendum.”





--------------------------------------------------------------------------------






14.    Section 19(a)(xiv) of the CBA is hereby amended to insert the following
sentence at the end of such Section 19(a)(xiv), as follows:
“Notwithstanding any of the foregoing, the provisions of this Section 19(a)(xiv)
shall not apply to any breach by RHSS of Section 20(d) or Section 20(e) herein
unless, as a direct result of a breach of such Section 20(d) Section 20(e) by
RHSS in the conduct of providing brokerage services on the HLSS Portfolios,
Ocwen shall first exercise its right to terminate the New Ocwen Contract
pursuant to, and in compliance with, the New Ocwen Contract; and provided
further, that any such right of termination of this Agreement shall apply only
to those HLSS Portfolios which were the subject of the right of termination
exercised by Ocwen under the New Ocwen Contract.”
15.    Section 20 of the CBA is hereby amended to insert the following
subsections (d) and (e) at the end of such Section 20, as follows:
“(d)    RHSS’s employees, agents, and subcontractors, each to the extent engaged
to perform licensed brokerage services as to New Rights to MSR for the related
HLSS Portfolio (an “RMSR Portfolio”) under the Agreement, shall have undergone
and passed a criminal background investigation (conducted or ordered by RHSS or
its Affiliates) prior to performing such brokerage services. Each such
background investigation shall comply with all applicable laws and shall review,
at a minimum, the applicable person’s criminal record (according to county and
federal level records) over the seven (7) years prior to commencement of the
background investigation.
(e)    RHSS shall at all times while performing Services hereunder as to an RMSR
Portfolio, carry with an insurance agency with a Best’s Insurance Reports rating
of “[***]” or better: (i) worker’s compensation insurance in accordance with the
laws of the governmental bodies having jurisdiction; (ii) general liability
insurance in amounts not less than [***] Dollars ($[***]) per occurrence and
annual aggregate for bodily injury, personal injury and property damage
liability combined; (iii) automobile insurance in amounts not less than [***]
Dollars ($[***]) combined single limit for bodily injury and property damage for
each occurrence and annual aggregate, covering all hired and non-owned vehicles;
(iv) Commercial Crime Insurance/Fidelity in the amount of [***] Dollars ($[***])
per occurrence and annual aggregate, including coverage for theft or loss of NRZ
Brokerage and NRZ Brokerage property; and (v) professional liability insurance
to cover errors and omissions in amounts not less than [***] Dollars ($[***])
per occurrence and annual aggregate. RHSS shall provide a certificate of
insurance indicating such coverage upon request by NRZ Brokerage. The insurance
required under this Section 20(e) may be in a policy or policies of insurance,
primary and excess, including so-called umbrella or catastrophe form, which may
also include comprehensive automobile insurance and employer’s liability
insurance. The provisions of this Section 20(e) shall be in addition to (and not
in lieu of) the obligations of RHSS set forth on Exhibit 5A herein.”
16.    Section D.1.a of Exhibit 6 to the CBA is hereby deleted in its entirety,
and inserted in lieu thereof is the Section D.1.a of Exhibit 6 to the CBA, as
follows:
[***]
17.    Section E of Exhibit 6 to the CBA is hereby deleted in its entirety, and
inserted in lieu thereof is the Section E of Exhibit 6 to the CBA, as follows:
[***]
18.    All remaining provisions of the CBA shall remain unchanged and effective
and are incorporated herein by reference.
19.    This Second Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which constitute one and the same
instrument.












[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Second
Amendment to Cooperative Brokerage Agreement as of the date first written above.
RHSS INC.:


REALHome Services and Solutions, Inc.


By: /s/ Min Alexander            
Name: Min Alexander            
Title: Vice President, Real Estate Services    



RHSS CT.:


REALHome Services and Solutions – CT, Inc.


By: /s/ Min Alexander            
Name: Min Alexander            
Title: Vice President, Real Estate Services    



NRZ BROKERAGE:


New Residential Sales Corp.
    
By: /s/ Nicola Santoro, Jr.            
Name: Nicola Santoro, Jr.            
Title: Chief Financial Officer and        
Chief Operating Officer        






